MEMORANDUM**
Kevin Mark Beckman appeals from the sentence imposed following his jury trial conviction for two counts of felon in possession of a firearm, in violation of 18 *905U.S.C. § 922(g)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291.
We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.